Citation Nr: 1811487	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-45 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-transplant heart disease, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for a heart-transplant surgical scar.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for hip osteoporosis/osteopenia, to include as secondary to a service-connected low back disability.

6.  Entitlement to service connection for a thoracic spine disability, to include as secondary to a service-connected low back disability.

7.  Entitlement to service connection for generalized arthritis, to include as secondary to a service-connected low back disability.

8.  Entitlement to increases in the (10 percent prior to May 14, 2012, and 20 percent from that date) ratings assigned for a service-connected low back disability.

9.  Entitlement to a rating in excess of 10 percent for a right wrist disability.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to July 1975 and from April 5 to June 30, 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In April 2017, the Board remanded the matters for additional development.

The issue of entitlement to a TDIU rating is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action is required.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam, and is not shown to have served at any location where tactical herbicides were tested, used, or stored.

2.  The Veteran's heart disease was not manifested in service or in the first year following his discharge from active duty, and the preponderance of the evidence is against a finding that it is etiologically related to his service.

3.  Diabetes mellitus was not manifested in service or in the first year following the Veteran's discharge from active duty, and the preponderance of the evidence is against a finding that it is etiologically related to his service.

4.  The Veteran's heart-transplant surgical scar was not from surgery for a service-connected disability.

5.  Hypertension was not manifested in service or within one year following the Veteran's separation from service, and is not shown to be related to his service, or to have been caused or aggravated by a service-connected disability.

6.  Osteoporosis/osteopenia of the hips was not manifested in service and is not shown to be etiologically related to the Veteran's service or to have been caused or aggravated by a service-connected disability; of itself it is a finding on a diagnostic study, an not a compensable disability entity.

7.  A thoracic spine disability was not manifested in service; thoracic spine arthritis was not manifested within one year following the Veteran's separation from service; and his current thoracic spine disability is not shown to be related to his service or to have been caused or aggravated by a service-connected disability.

8.  Generalized arthritis was not manifested in service or within one year following the Veteran's separation from service; and any current generalized arthritis is not shown to be etiologically related to his service or to have been caused or aggravated by a service-connected disability.

9.  The Veteran's low back disability is reasonably shown to have been manifested by forward flexion limited to 60, but not to 30 degrees throughout the pendency of his claim for increase (from July 19, 2007); other than sciatic nerve neurological manifestaions or incpacitaitng episodes of disc disease are not shown.  

10.  It is reasonably shown that the Veteran has mild, but not greater, incomplete paralysis of the right sciatic nerve, and moderate, but not greater, incomplete paralysis of the left sciatic nerve as neurological manifestations of his low back disability and .   

11.  The Veteran's right wrist disability is manifested by dorsiflexion less than 15 degrees, and palmar flexion to 10 degrees; the wrist is not shown to be ankylosed.    


CONCLUSIONS OF LAW

1.  Service connection for post-transplant heart disease is not warranted.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 ( 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for diabetes mellitus is not warranted.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 ( 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  Service connection for a heart-transplant surgical scar is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 ( 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).
4.  Service connection for hypertension is not warranted; the claim of service connection for such disability as secondary to diabetes mellitus lacks legal merit.  38 U.S.C. §§ 1110, 1131, 5107 ( 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

5.  Service connection for hip osteoporosis/osteopenia, to include as secondary to service-connected low back disability, is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

6.  Service connection for a thoracic spine disability, to include as secondary to a service-connected low back disability, is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 ( 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

7.  Service connection for generalized arthritis, to include as secondary to a service-connected low back disability, is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

8.   The Veteran's low back disability warrants a 20 percent (but no higher) rating throughout, from (the earlier effective date of) July 19, 2007.  38 U.S.C. §§ 1155, 5107 ( 2012); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5237-5243 (2017).

9.  A 10 percent rating is warranted for right lower extremity radiculopathy as a neurological manifestation of the Veteran's low back disability.  38 U.S.C. §§ 1155, 5107 ( 2012); 38 C.F.R. §§ 3.310, 4.1, 4.3, 4.6, 4.7, 4.10, 4.71a, 4.124a, Code 8520 (2017).

10.  A 20 percent [increased] rating is warranted for left lower extremity radiculopathy as a neurological manifestation of the Veteran's low back disability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.310, 4.1, 4.3, 4.6, 4.7, 4.10, 4.71a, 4.124a, Code 8520 (2017).


11.  A rating in excess of 10 percent for a right wrist disability is not warranted.
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5214, 5215 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in July 2008, November 2008, March 2009, May 2017, and July 2017.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010) is not alleged (see Dickens and Scott).  The Board finds there has been substantial compliance with its April 2017 remand directives.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect prior to and from October 10, 2006).  

Heart Disease and Diabetes Mellitus

At the outset, it is noteworthy that the Veteran's primary theory of entitlement to service connection for these disabilities is one of presumptive service connection under 38 U.S.C. § 1116; he alleges that he was exposed to Agent Orange during service, and that the diseases resulted from such exposure.  As he did not serve in Vietnam during the Vietnam Era (and does not allege otherwise), he may not be presumed to have been exposed to Agent Orange; such exposure must be affirmatively shown.

A May 2009 response to a PIES request for information indicates that there is no record of the Veteran's claimed exposure to herbicides.  During the hearing before the undersigned, he testified that he was stationed with the 25th Infantry Division in the Hawaiian Islands and doing jobs around the Pacific, serving as a combat engineer.  He testified that from time to time he helped to move, maintain, and clean facilities which held, containers of Agent Orange.  The April 2017 Board remand found that the evidentiary development procedures required when there is an allegation of exposure to Agent Orange had not been followed.  The case was remanded for such development.  Pursuant to the Board's remand, the AOJ sought verification of the Veteran's alleged exposure to herbicides while serving in Hawaii.  In May 2017 and July 2017 letters to the Veteran rehe was asked to provide additional information regarding when, where, and how he was exposed to herbicides in service.  He did not respond, and further development in this matter could not proceed without the information sought.  A July 2017 formal finding by the AOJ is to the effect that the veteran has provided insufficient information for a reuest for verification (by U.S. Army and Joint Services Records Research Center (JSRRC)) of the Veteran's allegation of exposure to Agent Orange while serving  with the 25th Infantry Division in Hawaii.

As the Veteran is not shown to have been exposed to Agent Orange during service, the presumptive provisions of 38 U.S.C. § 1116 do not apply; service connection for heart disease or for diabetes mellitus on a presumptive basis as due to exposure to Agent Orange is not warranted.

Certain chronic disabilities (including cardiovascular disease and diabetes mellitus) may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for cardiovascular disease and diabetes).  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 307, 3.309. 

The Veteran does not allege that his heart disease or diabetes was manifested during (or within a year following) his service.  

It is not in dispute that the Veteran has post-transplant heart disease and type 2 diabetes mellitus.  His STRs are silent for complaints, findings, treatment, or diagnosis of heart disease or diabetes.  On June 1976 service separation examination, his heart and endocrine system were normal; in a contemporaneous report of medical history, he denied any history of heart trouble, frequent or painful urination, or sugar or albumin in his urine.

Postservice treatment records first show treatment for heart disease many years after service.  On February 1991 VA examination, the Veteran reported having heart problems since November 1989, when he had a myocardial infarction (MI) and underwent angioplasty; he had a second MI in February 1990 and underwent repeat coronary angioplasty.  The diagnoses included status post myocardial infarction, coronary artery disease, angina pectoris, ASHD Class II (NYHA); and status post percutaneous transluminal coronary angioplasty, twice (in 1989 and 1990).  On February 1996 VA examination, the Veteran reported that he had had four heart attacks since the previous examination; he had undergone open heart surgery and was a candidate for heart transplant.  He successfully underwent a heart transplant in June 2003.  
Postservice treatment records first show treatment for diabetes mellitus many years after service.  Diabetes mellitus was diagnosed (by a private provider) in 1991; on March 2006 treatment, the impressions included a 15 year history of diabetes mellitus with neuropathy.

Subsequent VA and private treatment records show ongoing treatment for post-transplant heart disease and diabetes mellitus, but do not contain any information or opinions regarding the etiology of either disease.  There is no contemporaneous evidence of symptoms or treatment of heart disease for more than 13 years following service (from separation in June 1976 until November 1989), or of diabetes mellitus for more than 15 years following service (from separation in June 1976 until 1991 diagnosis).  Consequently, service connection for heart disease or diabetes mellitus on the basis that either disease became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C. § 1112 or § 1137) is not warranted.  Furthermore, although cardiovascular disease and diabetes mellitus are chronic diseases, there is no evidence in the record showing a postservice continuity of symptomatology of either disease; the Veteran has not alleged that he had heart disease symptoms or diabetes symptoms in service which have continued to the present.

Postservice evaluation/treatment records provide no indication that the Veteran's heart disease or diabetes might somehow otherwise be directly related to his service (and the Veteran has not proposed any theory of entitlement to service connection for these two diseases other than on a presumptive basis as due to exposure to Agent Orange.  There is no competent evidence that shows or suggests that the Veteran's post-transplant heart disease or  diabetes may be etiologically related to his service.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against these claims.  Accordingly, the appeal in these matters must be denied.

Heart transplant surgical scar

The Veteran's theory of entitlement to this benefit is that he has a disabling scar from heart-transplant surgery.  It is not in dispute he has such scar.  In essence, this is a claim of secondary service connection.  As the underlying heart disease for which he underwent the transplant surgery has been determined to not be service-connected, the claim of secondary service connection lacks legal merit.  See 38 C.F.R. § 3.310.  It is not alleged that the Veteran's heart-transplant surgical scar may somehow otherwise be related to his service.  Accordingly the appeal in this matter must be denied.  

Hypertension

The Veteran has asserted alternate (direct and secondary, to diabetes mellitus, service connection) theories of entitlement with respect to his claim of service connection for hypertension.  His STRs are silent for complaints, findings, treatment, or diagnosis of high blood pressure.  On June 1976 service separation examination, his blood pressure  was 112/70; in a contemporaneous report of medical history, he denied any history of high blood pressure.

The Veteran apparently first received a diagnosis of hypertension in approximately 1992; on March 2007 treatment, a history of hypertension for over 15 yearswas noted.  Subsequent treatment records reflect ongoing treatment for hypertension.

At the Board hearing, the Veteran testified that he began having elevated blood pressure in service with symptoms of dizziness and redness.  He testified that he was treated for high blood pressure in service but the records cannot be located.  He contended alternatively that his hypertension is secondary to his diabetes mellitus.  

As is noted above, hypertension was not found in service and was not clinically noted postservice prior to approximately 1992, as established by history in noted in subsequent clinical context.  The Veteran's allegation of onset is service is contradicted by contemporaneous (service separation examination notation of blood pressure and history then noted) clinical data and histories provided clinically after the initial diagnosis, and is self-serving; therefore it is deemed not credible.   Accordingly, service connection for hypertension on the basis that such disease became manifest in service and persisted or on a presumptive basis (as a chronic disease under 38 C.F.R. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  There is no evidence of continuity of hypertension postservice (no notation of such disease for about 15 or 16 years postservice.  Therefore service connection for the disease based on continuity (under 38 C.F.R. § 3.303(b) is also not warranted. 

The Veteran's alternate theory of entitlement to this benefit is one of secondary service connection;  he contends that his hypertension is secondary to his diabetes mellitus.  As his diabetes mellitus is not service connected, the secondary service connection theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  The appeal in the matter must be denied.

Hip osteoporosis/osteopenia

The Veteran contends that he has osteoporosis/osteopenia of the hips that is related to his active service or was caused or aggravated by his service-connected low back disability.  His STRs are silent for complaints, treatment, findings, or diagnosis pertaining to the hips.  On June 1976 service separation examination, the lower extremities were normal; in contemporaneous report of medical history, he denied any history of bone, joint, or other deformity; arthritis, rheumatism, or arthritis; or swollen or painful joints.

On January 2009 VA examination, it was noted that the medical record documented osteopenia of the hips; the  examiner opined that the osteopenia in the hips is a separate natural occurring phenomenon that is not related to the Veteran's back strain.

On March 2009 VA rheumatology consult, the Veteran was noted to be approximately 5 years status post cardiac transplant, and taking cyclosporine, mycophenolate, and low-dose prednisone.  He reported occasional bouts of severe pain in a variety of joints, most of which appeared to last only about 24 hours; joint swelling was not prominent, and gout was not suspected.  Bone density studies showed osteopenia, and he took risedronate.  Imaging of the hips, pelvis, and lumbar spine was normal.  Following physical examination, the impressions included osteopenia.  The Veteran was noted to be at risk for transplant-related gout, AVN (avascular necrosis) caused by high dose corticosteroids immediately post-transplant, prostate cancer metastatic to the bone, osteomalacia, statin myopathy, and adverse effects from risedronate.

February 2009 and November 2012 bone density scans showed moderate osteopenia of the lumbar spine and both hips.

At the Board hearing, the Veteran testified that a few years after he began having back problems, his hip also started bothering him and progressively worsening.  He contended that a VA doctor had told him that favoring his low back and using a cane had caused the hip osteoporosis or osteopenia .  

On August 2017 VA examination, the Veteran complained of chronic bilateral hip pain, left greater than right, described as sharp, throbbing, aching, and constant with moderate severity.  A February 2016 bone density study had shown low bone mass/osteopenia with the lowest T-score of -1.7 obtained in the left femoral neck; it was noted that the Veteran was at moderate risk for fracture, and there was negative significant change of the total left hip compared with a previous exam in January 2015.  X-rays of the hips showed findings involving both proximal femora which may result in the cam-type of femoroacetabular impingement, the bilateral sacroiliac joints appeared narrowed without associated findings, and there were vascular calcifications.  Following physical examination, the diagnosis was bilateral osteopenia.  The examiner opined that there is no hip osteoporosis; there is osteopenia of the lumbar spine and both hips with a history of thoracic compression fractures.  The examiner explained that osteopenia is a diagnostic imaging finding and not a disability (unless there is a related fracture).  The examiner opined that the osteopenia was not incurred in or caused by alleged subjective complaints during service, and was not caused by the Veteran's service-connected back condition; there was no objective medical evidence the condition had been permanently aggravated beyond normal progression by the service-connected back condition.  The examiner explained that the Veteran was on anti-rejection medication for a heart transplant (and had been on it for many years), and indicated that this would be a risk factor for osteopenia; the examiner opined that therefore the osteopenia was as likely as not caused by or the result of the medication taken for a heart transplant.  The examiner noted that medical literature does show a cause and effect relationship between thoracic compression fractures and osteopenia, and opined that therefore the thoracic compression fractures are as likely as not caused by or a result of the osteopenia.

At the outset, the Board notes that on the August 2017 VA examination the Veteran was not found to have osteoporosis of the of the hips.  Therfore, he has not presented a valid claim of service connection for such pathology (or disability underlying such pathology).  See 38 U.S.C.§§ 1110, 1131.  He is shown to have osteopenia of both hips.   As was explained by the VA examiner, osteopenia of itself is merely a finding on a diagnostic study, and not a compensable disability entity.  Accordingly, there is no valid claim of service connection for osteopenia of the hips, and the appeal in this matter must be denied.   

[While the analysis does not need to proceed any further, it is also noteworthy the the likely underlying cause for the Veteran's osteopenia has been identified to be be prolonged use of anti-rejection medication for post heart transplant heart disease (which is not service-connected).]

Thoracic spine disability

The Veteran contends that he has a thoracic spine disability, specifically compression fractures of the thoracic spine, that is related to his active service or was caused or aggravated by his service-connected low back disability.  His STRs are silent for complaints, treatment, findings, or diagnosis pertaining to the thoracic spine.  On June 1976 service separation examination, the spine was normal with full range of motion; on contemporaneous report of medical history, the Veteran denied any history of recurrent back pain or arthritis.  It was noted that the Veteran had been in an accident during training in 1973, with treatment at Tripler Army Hospital, with a notation of low back pain. [He has established service-connection for a low back disability.]

On January 2009 VA examination, the examiner noted that the record showed osteopenia arthritis in compression thoracic fractures.  The examiner opined that the osteopenia in the back and thorascic compression fractures are a separate natural occurring phenomenon (unrelated to the Veteran's low back strain).  

On March 2009 VA rheumatology consult, the Veteran reported pain in the mid and low back (as well as in other anatomical locations).  He was noted to be approximately 5 years status post cardiac transplant, taking cyclosporine, mycophenolate, and low-dose prednisone.  Gout was not suspected.  Bone density studies showed osteopenia, and he took risedronate.  Imaging studies of the hips, pelvis, and lumbar spine were interpreted as normal.  Following physical examination, the impressions included osteopenia.  The Veteran was noted to be at risk for transplant-related gout, AVN caused by high dose corticosteroids immediately post-transplant, prostate cancer metastatic to the bone, osteomalacia, statin myopathy, and adverse effects from risedronate.

At the Board hearing, the Veteran contended that favoring one side of his low back and walking "crooked" had caused his thoracic spine problems.  

On August 2017 VA hip and thigh examination, the examiner noted that the Veteran has osteopenia of the lumbar spine and both hips with a history of thoracic compression fractures.  The examiner opined that osteopenia is a diagnostic imaging finding and not a symptomatic condition unless (as there with the thoracic spine) there is a fracture caused by the osteopenia.  The examiner noted that a review of the medical literature revealed a cause and effect relationship between thoracic compression fractures and osteopenia, and opined that therefore the thoracic compression fractures are as likely as not caused by or a result of the osteopenia.

On August 2017 VA back examination, the diagnoses included (in pertinent part) degenerative arthritis of the thoracic spine, lumbosacral strain, degenerative arthritis of the lumbar spine, degenerative arthritis of both hips, diabetes mellitus with complications including diabetic peripheral neuropathy, and osteopenia.  The examiner opined that degenerative arthritis of the thoracic spine is part of the normal aging process and was not incurred in or caused by the events during service.  






A thoracic spine disability was not noted in service, and arthritis of the thoracic spine was not clinically shown within one year following the Veteran's separation from service.  Accordingly, service connection for a thoracic spine disability on the basis that it became manifest in service and persisted, or for arthritis on a presumptive basis (as a chronic disease under 38 C.F.R. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

The Veteran's primary theory of entitlement to this benefit is one of secondary service connection.  Regarding that theory, the Board finds the August 2017 VA examiners' opinions to merit substantial probative weight, as they took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings) and rationale that accurately cites to supporting factual data.  The examiners indicated that the Veteran's service-connected low back disability did not cause or aggravate his thoracic spine disability, and that a review of the medical literature shows a cause and effect relationship between thoracic compression fractures and osteopenia, and opined that the Veteran's thoracic compression fractures are as likely as not caused by or a result of the osteopenia (for which service connection is being denied herein).  The examiners cited to supporting factual data (including the anatomy involved) and relevant medical literature.  The Board finds the examiners' opinions persuasive.  

Whether or not a disability such as a low back disability causes or aggravates another disability (such as a disability of other segments of the spine) is a medical question that is beyond the scope of common knowledge or capability of resolution by lay observation; it requires medical expertise.  The Veteran is a layperson, and consequently his own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claim of service connection for a thoracic spine disability, and the appeal in the matter must be denied.

Generalized arthritis

The Veteran contends that he has generalized arthritis that is related to his active service or was caused or aggravated by his service-connected low back disability.  His STRs are silent for complaints, treatment, findings, or diagnosis pertaining to generalized arthritis.  On June 1976 service separation examination, the spine and the upper and lower extremities were normal; on contemporaneous report of medical history, the Veteran denied any history of arthritis, rheumatism, or bursitis; or swollen or painful joints.

Post-service treatment records include diagnoses of shoulder tendinitis, rotator cuff (capsule) sprain, and right shoulder pain.

On January 2009 VA examination, the examiner noted that the medical evidence documents osteopenia arthritis in compression fractures and osteopenia of the hips.  The examiner opined that these are separate issues not related to the Veteran's back strain and this is a separate natural occurring phenomenon.

On March 2009 VA rheumatology consult, the Veteran reported pain in the cervical spine, mid and low back, right wrist, left hip, and feet.  He was noted to be approximately 5 years status post cardiac transplant, taking cyclosporine, mycophenolate, and low-dose prednisone.  He reported occasional bouts of severe pain in a variety of joints, most of which appeared to last only about 24 hours, and joint swelling was not prominent.  Gout was not suspected.  Bone density showed osteopenia, and he took risedronate.  Imaging of the hips, pelvis, and lumbar spine were normal.  Following physical examination, the impressions included mild degenerative disc disease in the cervical spine, fibromyalgia related to stress and depression, and osteopenia.  The Veteran was noted to be at risk for transplant-related gout, AVN caused by high dose corticosteroids immediately post-transplant, prostate cancer metastatic to the bone, osteomalacia, statin myopathy, and adverse effects from risedronate.

On December 2015 VA physical therapy consult, the Veteran reported a history of right shoulder pain with sudden onset in March 2015; he felt a pinch while doing exercise with weight machines, and the pain had worsened daily.

At the Board hearing, the Veteran testified that he has arthritis in almost every joint, notably in his arms, shoulders, neck, and back.  He testified that a VA doctor had told him that his shoulder arthritis was related to his wrist and neck.

On August 2017 VA examination, the diagnoses included residuals of lumbosacral strain, degenerative arthritis of the cervical spine, degenerative arthritis of the thoracic spine, degenerative arthritis of the lumbar spine, degenerative arthritis of both shoulders, degenerative arthritis of both hips, diabetes mellitus with complications including diabetic peripheral neuropathy, and osteopenia.  The examiner opined that the subjective symptoms (the Veteran's complaints) and the objective findings (physical examination) of a back strain and degenerative arthritis of the spine are similar, making the separation of the two not possible without resort to pure speculation.  The examiner opined that there is no objective medical evidence that the Veteran's diffuse degenerative arthritis is related to his service or was incurred or aggravated therein, or that it was caused by an already service-connected disability (to include a low back disability).  The examiner opined that there is no objective medical evidence that the Veteran's diffuse degenerative arthritis was aggravated, beyond normal progression, by an already service-connected disability (to include a low back disability).  

Generalized arthritis was not noted in service and was not clinically shown postservice within one year following the Veteran's separation from service.  Accordingly, service connection for generalized arthritis on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 C.F.R. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309), is not warranted. 

The Veteran's primary theory of entitlement to this benefit is one of secondary service connection.  Regarding that theory, the Board finds the August 2017 VA examiner's opinion to merit substantial probative weight, as it took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings) and rationale that accurately cites to supporting factual data.  The examiner indicated that the Veteran's service-connected low back disability did not cause or aggravate his claimed generalized arthritis, and cited to supporting factual data (including the anatomy involved) and relevant medical literature.  The Board finds the examiner's opinion persuasive.  

Whether or not a disability such as a low back disability causes or aggravates another disability (such as generalized arthritis throughout the body) is a medical question that is beyond the scope of common knowledge or capability of resolution by lay observation; it requires medical expertise.  The Veteran is a layperson, and consequently his own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claim of service connection for generalized arthritis, and the appeal in the matter must be denied.

Increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When an evaluation of a disability is at least partly based on the extent it causes limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have by virtue of factors described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  Pettiti v. McDonald, 27 Vet. App. 415, 425 (2015).  

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant, although such behavior may be reported by a layperson.  Pettiti, 27 Vet. App. at 425.  Moreover, where the Code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Low back disability 

The AOJ has rated the Veteran's service-connected low back disability under Code 5237 (and the General Rating Formula for Diseases and Injuries of the Spine (General Formula)).  Inasmuch as there is a specific diagnostic code for intervertebral disc syndrome (Code 5243) which is also diagnosed, and because that code provides for rating under alternate criteria (Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) in addition to those available under Code 5237 and thus is potentially more favorable, the Board finds Code 5243 more appropriate for rating the Veteran's low back disability.

The VA Rating Schedule provides for the following ratings for spine disabilities, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Formula applies to Codes 5235 through 5243, unless the disability rated under Code 5243 is rated based on incapacitating episodes, and provides for the following ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; (3) there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (4) there is vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, with combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that for purposes of rating based on incapacitating episodes under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The claim for an increased rating for the Veteran's low back disability was received on July 19, 2007.

On January 2009 VA examination, the Veteran reported back pain, soreness, ache, and tenderness.  He reported having pain at times going into the left leg.  No spine surgery had been performed.  He reported left leg pain with some numbness, tingling, and paresthesias.  He did not wear a back brace but he did use a cane to ambulate.  He reported that he had been disabled since 1993 for several medical comorbidities.  Regarding range of motion of the back, he would not move the back in any direction because it caused a hypersensitivity to pain.  No flare-ups were noted; the back disability was noted to be a chronic problem.  There was painful tenderness and spasms across the lumbar spine.  On sensorimotor exam, straight leg raising was positive on the left side; he had a little bit of decreased sensation in the left leg compared to the right leg, and muscle strength was equal.  No incapacitating episodes were reported.  X-rays documented the osteopenic compression fractures of the dorsal spine, and no new X-rays were obtained.  The final diagnosis was lumbosacral strain.

Based on this evidence, the May 2009 rating decision on appeal continued a 10 percent rating for the Veteran's low back disability.

On May 14, 2012 VA examination, the diagnosis was lumbosacral strain with sciatica.  The Veteran reported worsening back pain as well as leg pain, left worse than right.  He had not had back surgery.  He reported back flare-ups based on use that increased the pain.  On physical examination, forward flexion was to 35 degrees, with objective evidence of painful motion at 0 degrees.  Extension was to 0 degrees, with objective evidence of painful motion at 0 degrees.  Right and left lateral flexion were each to 20 degrees, with objective evidence of painful motion at 0 degrees.  Right and left lateral rotation were each to 20 degrees, with objective evidence of painful motion at 0 degrees.  Following repetitive-use testing, forward flexion was to 35 degrees, extension was to 0 degrees, right and left lateral flexion were each to 20 degrees, and right and left lateral rotation were each to 20 degrees.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing; functional loss/impairment included less movement than normal, excess fatigability, incoordination/impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  Guarding and/or muscle spasm of the thoracolumbar spine was present but did not result in abnormal gait or spinal contour.  Muscle strength testing, reflex exam, sensory exam, and straight leg raising tests were not conducted.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  He reported regular use of a back brace for pain.  Imaging studies were not performed.

On May 2012 VA nerves examination, the Veteran reported worsening of the left sciatica.  He reported a tight sensation in the left part of the low back that travelled down the left buttock, down the lateral aspect of the leg into the foot, and then into the toes, primarily the great toe.  He complained of cramps in the left calf muscle and, at times, loss of sensation in the leg.  Symptoms attributable to a peripheral nerve condition included moderate constant pain of the left lower extremity, severe paresthesias and/or dysesthesias, and severe numbness of the left lower extremity.  Muscle strength testing was 5/5 bilaterally for knee extension, ankle plantar flexion, and ankle dorsiflexion.  There was no muscle atrophy.  Deep tendon reflexes were normal bilaterally.  Sensory testing was normal for the right thigh/knee, lower leg/ankle, and foot/toes; and decreased for the left lower leg/ankle and foot/toes.  The Veteran's gait was antalgic on the left side, due to back pain radiating to the left leg as well as lack of sensation in the left leg.  He reported occasional use of a crutch and constant use of a cane for ambulation.  He reported that he had diabetic neuropathy which was under "good" control.  X-rays of the lumbar spine revealed no significant abnormalities present from a bony perspective and no obvious reason to believe nerve root impingement: the vertebral bodies, neural arches, and disc spaces were normal, the sacroiliac joints were normal, and no spondylolisthesis was present.  The examiner opined that the physical examination was remarkable for moderately severe pain which radiated in a radicular pattern consistent with L4/L5 territories down the left leg with sensory deficits reported exclusively on the left compared to the right.  However, intact reflexes at the knee and ankle along with what was judged to be a normal motor examination except for give-away weakness secondary to pain made it impossible to state without resorting to conjecture that in fact the Veteran suffered from a true form of L4 or L5 radiculopathy.  Given his diabetic control being "good" and the relatively intact right side to tactile sensation, the examiner opined that it was less likely than not that the current examination was confounded by that condition.  The examiner could not state without resorting to conjecture that the Veteran's condition of sciatica or lumbar radiculopathy was worsening from a clinical point of view due to lack of neurological and radiographic findings which would classify the problem as primarily neurologically based vs. some form of mechanical back pain syndrome.

Based on this evidence, a May 2012 rating decision granted a 20 percent rating for the Veteran's low back condition including residuals of lumbosacral strain, effective May 14, 2012 (the date of the VA examination showing increased symptomatology).

On February 2016 VA examination, the diagnoses included lumbar strain and degenerative disc disease.  The Veteran reported constant low back pain; he reported flare-ups 3 to 4 times per week with a pain severity of 10/10, lasting all day.  He reported that his low back pain was aggravated by weather changes, prolonged standing for 15 minutes, or prolonged walking for more than 5 minutes; the pain was alleviated by medication, use of a back brace, ice/heat, pregabalin, or capsaicin cream.  

On physical examination, forward flexion was to 45 degrees, extension was to 10 degrees, right and left lateral flexion were each to 10 degrees, and right and left lateral rotation were each to 30 degrees; the abnormal range of motion itself did not contribute to a functional loss.  Pain was noted on examination in all ranges of motion and caused functional loss.  There was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion after three repetitions.  The Veteran did not have muscle spasm or guarding of the thoracolumbar spine; localized tenderness did not result in an abnormal gait or abnormal spinal contour.  Additional factors contributing to disability included disturbance of locomotion and interference with standing.  Muscle strength testing was 5/5 bilaterally for hip flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion, and 4/5 bilaterally for great toe extension; there was no muscle atrophy.  Reflex testing was normal for both knees and hypoactive for both ankles.  Sensory testing was normal at the upper anterior thigh, thigh/knee, and lower leg/ankle bilaterally, and at the right foot/toes; it was decreased at the left foot/toes.  Straight leg raising was negative on the right and positive on the left.  There were no signs or symptoms due to radiculopathy for the right lower extremity; symptoms for the left lower extremity included mild constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness; mild radiculopathy was noted involving the sciatic nerve on the left side.  There was no ankylosis of the spine.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The Veteran had not had any episodes of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician in the prior 12 months.  He reported constant use of a brace and a cane.  X-ray imaging documented arthritis of the thoracolumbar spine.  He did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  A January 2013 lumbar spine MRI was noted to show disc degeneration with central and bilateral paracentral disc herniation causing mild central canal compromise at the L4-L5 level; mild right, and mild to moderate left neural foramen compromise from disc osteophytes; and disc bulge indents of the thecal sac anteriorly at the L3-L4 level.  The examiner opined that the subjective symptoms (Veteran's complaints) and the objective findings (physical examination) of a back strain and degenerative disc disease of the lumbar spine are similar, making the separation of the two not possible without resorting to pure speculation.  The examiner opined that radiculopathy of the left lower extremity is due to degenerative disc disease and not residuals of lumbosacral strain.  The examiner opined that it is more likely than not (greater than 50/50 probability) that pain, but not weakness, fatigability, or incoordination, could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time and that there is additional limitation due to pain with change in the baseline range of motion due to "pain on use or during flare-ups".  The examiner stated that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups since the Veteran was not examined during a flare-up.

At the Board hearing, the Veteran testified that he wears a back brace every day.  He testified that he had constant back pain and frequently changed position to alleviate the pain.

On August 2017 VA examination, the Veteran complained of chronic low back pain described as sharp, dull, throbbing, burning, aching, constant, and moderate in severity.  He reported that flare-ups were precipitated by prolonged standing (over 10 minutes), prolonged walking (over 25 yards), cold or damp weather, repetitive movements of the back to include lifting/bending/twisting, and weather changes.  He reported that alleviating factors included rest, positional changes, the use of a brace, and medication.  With flare-ups, there is reported pain that goes from 7 to 10/10 in severity, but no weakness, fatigue, or functional loss.  The examiner was unable to give additional limitation of motion or function during a flare-up without resort to pure speculation.

On physical examination, the examiner was unable to test range of motion because of safety concerns, balance issues, and diabetic neuropathy, as the Veteran is a fall risk.  Pain was noted on exam on rest/non-movement, and in all ranges of motion.  There was no evidence of pain with weight-bearing.  The examiner opined that it is more likely than not (greater than 50/50 probability) that pain, but not weakness, fatigability, or incoordination, could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and that there is additional limitation due to pain with change in the baseline range of motion due to "pain on use or during flare-ups".  The examiner stated that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups since the Veteran was not examined during a flare-up.  There was diffuse lumbar tenderness to palpation.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal bilaterally and there was no muscle atrophy.  Deep tendon reflexes were 1+ bilaterally at the knees and absent bilaterally at the ankles.  Sensation to light touch was normal at the upper anterior thigh (L2), decreased at the thigh/knee (L3/4), absent at the lower leg/ankle (L4/L5/S1) and absent at the foot/toes (L5) bilaterally.  Straight leg raising was negative on the right and positive on the left.  Radiculopathy caused moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the right lower extremity; and severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness in the left lower extremity.  Involvement of the sciatic nerve was indicated bilaterally, with no effect on the right side and moderate effect on the left side.  There was no ankylosis of the spine.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The Veteran has not had any episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician in the previous 12 months.  The Veteran reported constant use of a back brace for his back issues and a cane for his balance and leg issues.

The diagnoses included residuals of lumbosacral strain, degenerative arthritis of the cervical spine, degenerative arthritis of the thoracic spine, degenerative arthritis of the lumbar spine, degenerative arthritis of both shoulders, degenerative arthritis of both hips, diabetes mellitus with complications including diabetic peripheral neuropathy, and osteopenia.  The examiner stated that review of the medical literature reveals a cause and effect relationship between degenerative arthritis of the spine and a lumbar radiculopathy, and opined that therefore a lumbar radiculopathy is caused by or a result of the Veteran's degenerative arthritis of the spine.  The examiner opined that the subjective symptoms (the Veteran's complaints) and the objective findings (physical examination) of a back strain and degenerative arthritis of the spine are similar, making the separation of the two not possible without resort to pure speculation.  The examiner further opined that the subjective symptoms (the Veteran's complaints) and the objective findings (physical examination) of lumbar radiculopathy and diabetic peripheral neuropathy are similar, making the separation of the two not possible without resort to pure speculation.

Significantly, on the January 2009 VA examination which was the basis for the 10 percent "stage" of the ratings assigned for low back disability by the AOJ, the Veteran reported back pain, soreness, ache, and tenderness; pain at times going into the left leg with some numbness, tingling, and paresthesias; and using a cane to ambulate.  He would not move the back in any direction because it caused a hypersensitivity to pain, and there was painful tenderness and spasms across the lumbar spine.  On the May 2012 VA examination which was the basis for the 20 percent "stage" of the ratings assigned, he reported worsening back and leg pain with back flare-ups based on use that increased the pain; there was objective evidence of painful motion for all ranges of motion, localized tenderness or pain to palpation of the spine, and guarding and/or muscle spasm of the spine that did not result in abnormal gait or spinal contour.  The Board finds no reason to question the credibility of the Veteran's report on the January 2009 VA examination, and finds that it reasonably reflects that he had the symptoms reported in May 2012 throughout the period under consideration.  As the symptoms described meet the schedular criteria for a 20 percent rating under Code 5243 for low back disability, the Board finds that such rating is warranted throughout (from July 19, 2007).  See 38 C.F.R. § 4.7.  

The analysis proceeds to consideration whether a rating in excess of 20 percent for the low back disability is warranted for any period of time under consideration.   The evidence of record does not include any records showing that the above-listed criteria for a 40 percent rating were met (or approximated) at any time during the evaluation period.  A 40 percent rating under Code 5243 requires forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; at no time is the Veteran's low back disability shown to have been limited to such degree.  Consequently, the Board finds that a schedular 40 percent rating is not warranted for any period of time under consideration.

There is no evidence (and he does not allege otherwise) that the Veteran was ever on bedrest prescribed by a physician for his low back disability.  Therefore, there is no basis for applying the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes.  

Turning to other neurological impairment, under the General Formula, associated objective neurological abnormalities (including, but not limited to, bowel or bladder impairment) are to be separately rated under the appropriate Code.  38 C.F.R. § 4.71a, Note 1 following the General Formula.  As no bowel or bladder impairment is shown at any time, no separate ratings are warranted for either.

Neurological impairment of the lower extremities due to a spine disability is rated under 38 C.F.R. § 4.124a, Codes 8520-8530, as analogous to damage of the impacted nerve.  Under Code 8520, incomplete paralysis of the sciatic nerve that is mild warrants a 10 percent rating.  A 20 percent rating is warranted for moderate incomplete paralysis of the nerve.  A 30 percent rating is warranted for moderately severe incomplete paralysis of the nerve.  A 40 percent rating is warranted for complete paralysis of the sciatic nerve; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Id.

Notably, the August 2017 VA examiner determined that radiculopathy caused moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the right lower extremity; and severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness in the left lower extremity.  The examiner opined that involvement of the sciatic nerve was indicated bilaterally, with no effect on the right side and moderate effect on the left side.  The examiner stated that review of the medical literature reveals a cause and effect relationship between degenerative arthritis of the spine and a lumbar radiculopathy, and opined that therefore a lumbar radiculopathy is caused by or a result of the Veteran's degenerative arthritis of the spine.  The examiner further opined that the subjective symptoms (the Veteran's complaints) and the objective findings (physical examination) of lumbar radiculopathy and diabetic peripheral neuropathy are similar, making the separation of the two not possible without resort to pure speculation.  As these opinions were given by a physician who is qualified to provide them, were based on a review of the record as well as examination of the Veteran, and include explanation of rationale with citation to factual data, they have substantial probative value.  The Board finds the opinions to be persuasive that the Veteran is reasonably shown to have right lower extremity neurological impairment consistent with mild incomplete paralysis of the sciatic nerve, warranting a 10 percent (but no higher) rating.  Similarly, the Board finds the August 2017 VA examiner's opinions to be persuasive that the Veteran's left lower extremity neurological impairment [which is already service connected] is reasonably shown to be consistent with moderate incomplete paralysis of the sciatic nerve, warranting an (increased) 20 percent rating.  Therefore, a separate compensable rating for right leg radiculopathy as a neurological manifestation of the Veteran's service connected low back disability, and an increased rating of 20 percent for left leg radiculopathy as a neurological manifestation of the service connected low back disability, are warranted.  

Right wrist disability

Under the Rating Schedule, arthritis due to trauma is evaluated by application of Code 5010, which rates disabilities by the same criteria as degenerative arthritis, under Code 5003.  Under these codes, a 10 percent disability rating is awarded with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, or for painful or limited motion of a major joint or group of minor joints, and may also be applied once to multiple joints if there is no limited or painful motion.  A 20 percent disability rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitation exacerbations.  

Wrist disabilities may also be rated by applying Codes 5214 or 5215.  Under Code 5214, for the dominant (major) hand, a 30 percent rating is warranted for favorable ankylosis in 20 to 30 degrees of dorsiflexion; a 40 percent rating is warranted for ankylosis in any other position except favorable; and a 50 percent rating is warranted for unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation.  Under Code 5215, a 10 percent rating is warranted for either dorsiflexion less than 15 degrees or for plantar flexion limited in line with the forearm.

On January 2009 VA examination, the Veteran reported that he had an old injury to his right wrist with a carpal fracture that never healed.  He reported wrist pain, ache, soreness, and tenderness.  He used a wrist brace and had difficulties with normal daily activity.  He reported that he had been disabled since 1993 for several other comorbidities.  Regarding range of motion in the wrist, he would not move it at all secondary to pain; there was pain with any attempt to move the right wrist, and repetitive use could not be done.  No flare-ups were noted.  X-rays documented the old fractured right carpal navicular; new X-rays were not obtained.  The final diagnosis was residual fracture of the right wrist carpal navicular.

On May 2012 VA examination, the Veteran reported that he could not use his right wrist much, he now had arthritis, and he needed surgery.  He reported that use of the wrist increased pain, and he had become more left-handed as a result.  On physical examination, palmar flexion was to 5 degrees with objective evidence of painful motion at 0 degrees, and dorsiflexion (extension) was to 15 degrees with objective evidence of painful motion at 0 degrees.  Following repetitive-use testing, palmar flexion was to 5 degrees and dorsiflexion (extension) was to 15 degrees.  There was no additional limitation in range of motion of the wrist following repetitive-use testing.  Functional loss and/or impairment included less movement than normal, weakened movement, excess fatigability, incoordination (impaired ability to execute skilled movements smoothly), pain on movement, swelling, and deformity.  There was localized tenderness or pain on palpation of the joints/soft tissue of the right wrist.  Muscle strength testing was 4/5 for wrist flexion and extension.  There was no ankylosis of the wrist joint.  The Veteran had not had arthroscopic or other wrist surgery.  X-rays showed a nonunion fracture of the navicular of the right wrist.

On February 2016 VA examination, the diagnoses included degenerative arthritis of the right wrist and residuals of wrist injury, fracture of navicular.  The Veteran reported constant daily pain at a severity of 8/10, and daily flare-ups at a severity of 10/10 lasting from a few hours to all day.  He reported being unable to use the right hand for anything; he was able to feed himself without wearing a wrist brace.  The examiner noted that on December 2015 VA treatment, wrist extension was 5/5 and wrist flexion was 5/5.  

On physical examination of the right wrist, palmar flexion was to 10 degrees, dorsiflexion was to 0 degrees, ulnar deviation was to 0 degrees, and radial deviation was to 0 degrees; pain was noted on examination in all ranges of motion and caused functional loss.  There was no evidence of pain with weight bearing.  There was subjective pain reported with palpation of the wrist.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion after three repetitions.  There were no additional contributing factors of disability.  Muscle strength testing of the right wrist was 5/5 for flexion and extension, and there was no reduction in muscle strength; there was no muscle atrophy or ankylosis.  The Veteran reported that he wore a wrist brace constantly, day and night.  The examiner noted a December 2011 right wrist X-ray which showed degenerative change and nonunion of a fracture of the scaphoid.  The examiner opined that it is more likely than not (greater than 50/50 probability) that pain, but not weakness, fatigability, or incoordination, could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time, and that there was additional limitation due to pain with change in the baseline range of motion due to "pain on use or during flare-ups".  The examiner stated that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups since the Veteran was not examined during a flare-up.

At the Board hearing, the Veteran testified that he sees an orthopedist for treatment of his wrist at least every six months.  He testified that had undergone physical therapy about six months earlier but it was put on hold; surgery was suggested but, due to his heart condition, the recovery time involved would be unclear.  He testified that his doctor told him the cartilage around the carpal bones was gone, and the only remedy would be to fuse the hand to the forearm completely.  He testified that he has constant wrist pain with daily flare-ups and he always wears a brace to keep the wrist straight.  He testified that he has difficulty with any kind of movements including writing or holding a cup of coffee, and he is right-handed.  He testified that he has numbness in the thumb and first two fingers.

On August 2017 VA examination, the Veteran complained of chronic right wrist pain described as sharp, dull, throbbing, burning, aching, constant, and moderate in severity.  He reported that precipitating factors of a flare-up include cold or damp weather, repetitive movements of the right wrist to include bending and twisting, and weather changes.  Alleviating factors included rest, use of a brace, and medication.  With flare-ups, there is reported pain that goes up from 6 to 10/10 in severity, but no weakness, fatigue, or functional loss.  The examiner was unable to give additional limitation or motion or function during a flare-up without resort to pure speculation.

On physical examination, palmar flexion was from 0 to 10 degrees, dorsiflexion was 0 degrees, ulnar deviation was 0 degrees, and radial deviation was 0 degrees.  The range of motion itself did not contribute to a functional loss; pain was noted in each range of motion on examination and caused functional loss.  Range of motion with repetition remained the same and was not additionally limited.  There was pain throughout all movements of the right wrist, including active, passive, weight-bearing, and nonweight-bearing, and including the initial range of motion and repetitive use testing.  There was diffuse pain with palpation but no objective evidence of crepitus.  Range of motion testing for the left wrist was normal in all ranges with no pain noted on exam.  The examiner opined that it is more likely than not (greater than 50/50 probability) that pain, but not weakness, fatigability or incoordination, could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time and that there is additional limitation due to pain with change in the baseline range of motion due to "pain on use or during flare-ups".  The examiner noted that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups since the Veteran was not examined during a flare-up.  Muscle strength was 4/5 for flexion and extension and there was no muscle atrophy or ankylosis.  The Veteran reported constant use of a wrist brace.  X-ray results showed ununited fracture of the proximal navicular with associated degenerative changes of the radionavicular joint and vascular calcifications.  The diagnosis was residuals of a right wrist injury, fracture of the navicular.

At no time has there been evidence of ankylosis of the Veteran's right wrist, either favorable or unfavorable, to warrant a higher (30 percent) rating.  As the symptoms and associated impairment of function of the right wrist disability fall squarely within the parameters of the criteria for the 10 percent rating assigned, and never meet (or approximate) the criteria for the next higher (30 percent) rating under any of the applicable Codes, a rating in excess of 10 percent is clearly not warranted.  

The Board has also considered the application of Code 5010.  However, there is not X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitation exacerbations, of arthritis due to trauma at any time during the appeal period.  Therefore, an increased rating is not warranted under that Code.

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Service connection for post-transplant heart disease is denied.

Service connection for diabetes mellitus is denied.

Service connection for a post-transplant surgical scar is denied.

Service connection for hypertension is denied.

Service connection for hip osteoporosis/osteopenia is denied.

Service connection for a thoracic spine disability is denied.

Service connection for generalized arthritis is denied.

A 20 percent rating is granted for the Veteran's low back disability, for throughout the period of consideration, i.e., from the earlier effective date of July 19, 2007, subject to the regulations governing payment of monetary awards.

A separate 10 percent rating for right lower extremity radiculopathy as a neurological manifestation of the Veteran's low back disability is granted, subject to the regulations governing payment of monetary awards.

A 20 percent (increased) rating for left lower extremity radiculopathy is granted, subject to the regulations governing payment of monetary awards.  

A rating in excess of 10 percent for right wrist disability is denied.


REMAND

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  The Board's decision above granted him entitlement to increased ratings for his service connected low back disability, including additional separate ratings for associated neurological impairment of both lower extremities.  The posture of the claim for TDIU is changed, and due process requires that the AOJ be afforded initial opportunity to consider the TDIU claim in light of the awards of additional benefits.

Accordingly, the case is REMANDED for the following:

The AOJ should review the expanded record, implement the awards of increased ratings for the Veteran's low back disability and separate/increased ratings for neurological impairment of both lower extremities, assigning appropriate disability ratings for each, and readjudicate the claim for a TDIU rating in light of the awards.  If TDIU remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


